REED, Judge
(concurring in part, dissenting in part):
I agree with the affirmance of the order denying the motion to vacate. However, I would also affirm the order denying the motion to set aside the final judgment. Please see the dissenting opinion in Osceola Farms Co. v. Sanchez, supra.
On Petition for Rehearing
Ordered that petition for rehearing by Appellee-Stevenson, postmarked February 10, 1971, and filed February 12, 1971, is hereby stricken. See F.A.R, 3.14(a), 32 F.S.A.; further,
Ordered that the opinion of the court filed January 27, 1971, is hereby certified to be one which passes upon a question of great public interest. F.A.R. 4.5(c)(6); further, Ordered that the question certified is as follows:
Whether in a suit seeking a money judgment for unliquidated damages, a defendant against whom a default judgment has been duly and regularly entered, is entitled to notice of trial on the issue of damages notwithstanding Rule 1.080(a) R.C.P., 30 F.S.A.